o f f i c e o f t h e c h i e f c o u n s e l number release date uil ------------------------ ------------------ --------------------------- department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita conex-126531-10 dear --------------- this is in response to your date letter to commissioner shulman concerning the date flash crash of the stock market you point out that many investors had their holdings sold that day because of stop-loss orders and that in some cases these investors realized gains subject_to tax you ask that these investors be allowed to reinvest in the stock sold that the replacement stock be given the same basis as the stock originally held and that the investors be excused from recognizing gain stop-loss orders direct a broker to sell a stock at the best price currently available if the stock reaches a specified price as the result of the speed and scope of the decline in stock prices during the afternoon of date many stop-loss orders which are executed as market orders were triggered the paucity of bids for many stocks resulted in sales at prices significantly below those of prior trades those sales triggered additional stop-loss orders and more stock sales at current market prices many investors incurred losses as the result of such sales although stock prices rebounded significantly thereafter the dramatic recovery in stock prices was a source of frustration to investors whose stock holdings were liquidated as the result of the execution of stop-loss orders during the market decline the closing price for many stocks was higher than either the price at which investors’ stop-loss orders were triggered or the price realized on the sale of stock as a result of the triggering of a stop loss order reinvestment in securities sold at a loss in some circumstances requires application of the wash_sale rules set forth in sec_1091 of the internal_revenue_code so that the loss cannot be recognized fully for federal_income_tax purposes example an investor bought big_number shares of x co stock at dollar_figure at the opening of the market on date and placed a stop-loss order at dollar_figure below the cost of the stock when the stock declined to dollar_figure the investor’s stop-loss order became a market order as a market order the order was executed at dollar_figure the best available price the sale conex-126531-10 resulted in a loss of dollar_figure per share to the investor if the investor within days before or after the sale of the x co stock purchased x co stock the wash_sale rules would apply to limit or deny deduction of the loss the amount of the disallowed loss would be reflected in the investor’s basis in the x co stock purchased within days before or after the sale under the stop-loss order on the other hand there is no similar rule allowing nonrecognition of gain on the sale of stock if an investor purchases replacement stock within a prescribed period example an investor who had purchased x co stock on date at a cost of dollar_figure per share had placed a stop-loss order at dollar_figure below the closing market price of the stock on date during the flash crash the investor’s stop-loss order was triggered and the investor’s x co stock was sold at dollar_figure per share the investor realized a gain of dollar_figure per share on the stock and would be required to recognize the realized gains ie include the gains in gross_income irrespective of whether the investor acquired x co stock within a prescribed period eg days before or after the sale at a loss various nonrecognition provisions in the code are not applicable sec_1031 provides for deferral of recognition of gain on like-kind_exchanges of property held for productive use in a trade_or_business or held for investment but specifically excludes stocks bonds and notes from its scope sec_1033 which provides for deferral of gain if property is compulsorily or involuntarily converted into property similar_or_related_in_service_or_use to the property so converted or to money applies only to dispositions resulting from destruction theft seizure or requisition or condemnation in sum absent the enactment of a relief provision by congress there is no authority that would allow the internal_revenue_service to provide for the nonrecognition of gain for stop-loss orders executed on date this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2005_1 sec_2 2005_1_irb_7 date if you have any additional questions please contact our office at --------------------- not a toll-free call income_tax accounting by _________________________ john aramburu senior counsel branch sincerely
